DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-20 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Fang et al. [U.S. PG Publication No. 2013/0045332] and Nielsen [U.S. PG Publication No. 2018/0272996]) do not disclose, with respect to claim 1, a cleaning system for a vehicle which activates a component that analyzes the degradation of a hydrophobic coating of a surface based on comparisons of a characteristic of a liquid droplet with a threshold value, wherein the system may then further actuate a cleaning system which provides a specified amount of liquid to the surface before the comparison of the characteristic of the liquid droplet with regards to the threshold value may be made. Rather, the prior art fails to describe a specified amount of liquid to be applied to the surface in order to allow for the analysis of a characteristic of the liquid droplet in order to determine the degradation of the hydrophobic coating on the surface. The same reasoning applies to claims 15 and 19 mutatis mutandis. Accordingly, claims 1-4 and 6-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483